DETAILED ACTION
Application Status
Amended claim 13, 14, 23, 24, 31, 32, 36, 38 and new claim 39-49 are under examination. 
Claim 1-12, 15-22, 25-30, 33-35 and 37 are cancelled. 
Claims 13, 14, 23, 24, 31, 32, 36, 38 and 39-49 are rejected. 
No claims are allowed.
Claim Objections
The status identifiers after the listing of claim 14, submitted on 10/29/2020, with respect to claim 1-22 as cancelled is objected to because of the following informalities:  claim 13 and 14 are not cancelled, since this would contradicts Applicants’ pending claims are depended upon claim 13, and Applicants’ remarks filed on 10/29/2020, pages 4-5.  
It appears to be a typographical error wherein claim 15-22 is cancelled and not claim 1-22; since Applicants’ pending claims are depended upon claim 13; and the limitations of claim 15 and 19 has been amended into claim 13, along with Applicants’ remarks filed on 10/29/2020, pages 4-5.
Appropriate correction is required.
Specification
Response to Amendment
The amendment filed 10/29/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  Applicant has amended specification paragraph [0003], to recite “…Empyreal TM 75 corn protein concentrate…” wherein nowhere within the original disclosure including working examples as filed limits corn protein concentrate as EmpyrealTM 75; while the specification discloses TM 75. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Information Disclosure Statement
The documents, Non-Patent Literature (NPL) filed 07/17/2020  fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which an information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The documents (NPL) has been placed in the application file, but the information referred to therein has not been considered.
Withdrawn Rejections
The 35 U.S.C. 102(a)(1) rejections over claim(s) 1, 4, 6, 7, 11 and 12 as being anticipated by Takahara et al. (JP 4750901, Machine Translation, English) has been withdrawn in light of Applicant’s amendments to cancel claim 1, 4, 6, 7, 11 and 12. 
The 35 U.S.C. 103 rejections over claim 13, 14, 15, 19, 23, 24 and 31-38 as being unpatentable over Takahara et al. (JP 4750901, Machine Translation, English) and in view of Daesang Corporation, KR 101409213 B1 (Applicant’s IDS, submitted 09/20/2018, Foreign Patent Documents, Cite No. 3) have been withdrawn in light of Applicant’s new limitation of “…protein-rich stream comprises greater than [[20%]] 75% corn protein on a dry weight basis and comprises sulfite in a range of about 300 ppm to 5000 ppm on an as-is weight basis…” in claim 13. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13, 14, 23, 24, 31, 32, 36, 38 and 39-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicants have amended claim 13 with new limitation of “…greater than 75% corn protein…” in claim 13; in new claim 39 with limitation of “…greater than 80% corn protein…”; and in new claim 41 with the limitation of “a free sulfite concentration of less than 40 ppm on an as-is basis”, are not supported in the original specification as filed. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 44 and 45-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 44, the recitation of “…active hydrogen peroxide while maintaining filtration vacuum to provide an oxidant-treated cake…” is unclear. It is not clear how the spraying step would provide an oxidant-treated cake, since the step does not recite a treatment with an oxidant.  It is not clear if Applicant intend the oxidant is active hydrogen peroxide; hence the claim is indefinite. 
The term "active hydrogen peroxide" in claim 44 is a relative term which renders the claim indefinite.  The term “active” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
In claim 45, the recitation of “…mixing hydrogen peroxide with ethanol and adding the mixture to a wet cake comprising the protein-rich stream and water …” is unclear. It is not clear how the mixing hydrogen peroxide with ethanol and adding the mixture to a wet cake correlates with the treating of the protein-rich steam with an oxidant, since the mixing and adding step(s) does not recite a treatment with an oxidant.  It is not clear if Applicant intend the oxidant is hydrogen peroxide with ethanol; hence the claim is indefinite. Claim 46-48 are also rejected since the claims are depended upon rejected claim 45. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 49 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahara et al. (JP 4750901, Machine Translation, English).
Regarding claim 49, the instant claim is a product by process claim. Attention is drawn to MPEP 2113,
I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Takahara et al. (Takahara) discloses corn gluten meal (corn protein product) with protein content and sulfur dioxide content (sulfite concentration) is 10 ppm or less (‘901, [0023]), wherein the protein content and the sulfur dioxide content (sulfite concentration) is in range with the cited range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13, 14, 23, 24, 31, 32, 36, 38 and 39-49 are rejected under 35 U.S.C. 103 as being unpatentable over Takahara et al. (JP 4750901, Machine Translation, English) and in view of Daesang Corporation, KR 101409213 B1 (Applicant’s IDS, submitted 09/20/2018, Foreign Patent Documents, Cite No. 3) and Keim (US 4,362,651). 
Regarding claim 13, 23, 24, 31, 32, 39, 40, 41, 42 and 43, Takahara discloses a method of providing corn gluten meal, raw material (protein rich stream) by wet milling (‘901, [0058], [0061]). With respect to new limitation of “…protein rich steam comprises greater than 75% corn protein…”, Takahara does not discloses the corn gluten meal, raw material (protein rich stream) is greater than 75% corn protein; however Takahara clearly recognizes any corn gluten meal after dehydration obtained by wet milling of corn kernels can be used (‘901, [0061]). However, Keim discloses a wet milling process of making high protein products from grain, corn (‘651, Abstract, Fig. 1; col. 2, ln. 12-43), wherein the high protein products includes corn gluten feed (corn gluten meal). Keim discloses the corn gluten feed (corn gluten meal) contains up to 90% or more pure protein on a dry substance basis, which is in range with the cited range as cited in claim 13, 39 and 40. Takahara and Keim are of the same field of endeavor of providing corn gluten meal by wet milling corn for food products. It would have been obvious to one of With respect to new limitation in claim 1, “…basis and comprises sulfite in a range of about 300 ppm to 5000 ppm on an as-is weight basis…” and new claim 43, modified Takahara discloses the corn gluten meal, raw material (protein rich stream) with the sulfur dioxide content (sulfite) in a range of about 100 to 3000 ppm (‘901, [0079]), which overlaps the cited ranges in claim 1 and 43. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Modified Takahara discloses treating the corn gluten meal, raw material (protein rich stream) (‘901, [0076]) to obtain a corn gluten meal (corn protein product) comprising a sulfur dioxide content (sulfite concentration) is 10 ppm or less (‘901, [0023]), wherein the sulfur dioxide content (sulfite concentration) is in range with the cited range as in claim 13, 23 and 41. Takahara does not explicitly discloses the treating step of the corn gluten meal, raw material (protein rich stream) (‘901, [0076]) with an oxidant to obtain the corn gluten meal (corn protein product). However, Daesang Corporation (Daesang) discloses a method of decreasing sulfurous acid in wet-processed corn by-products (‘213, Abstract) comprising treating with oxidizing agent (oxidant) to lower sulfur dioxide concentration. With respect to claim 24, 31, 32 and 42, Daesang discloses the oxidizing agent (oxidant) is hydrogen peroxide (‘213, claim 1), which is considered water miscible, organic solvent. 
Takahara and Daesang are of the same field of endeavor of reducing sulfur dioxide concentration in wet-processed corn by-products. It would have been obvious to one of ordinary skill in the art to be motivated to use Daesang’s oxidizing agent (oxidant), hydrogen peroxide to ensure a 
Regarding claim 14, 44, 45, 46, 47 and 48, Daesang discloses an oxidant oxidizes free sulfite (1.225 percent weight hydrogen peroxide used as an oxidizing agent to lower sulfur dioxide concentration to 27 ppm, equates to 0.036 moles of hydrogen peroxide used to lower sulfur dioxide to 0.00000036 moles, free sulfite content is in equilibrium with sulfur dioxide (‘213, page 7, third paragraph; page 11, Example 3). Modified Takahara does not disclose at least 1.8 moles and no more than 10 moles of the oxidant is added to oxidize 1 mole of free sulfite. However, it would have been obvious to one of ordinary skill in the art to be adjust an amount of the oxidizing agent (oxidant), including least 1.8 moles and no more than 10 moles of the oxidant is added to oxidize 1 mole of free sulfite to obtain a desired reduce sulfur dioxide concentration in Takahara’s corn gluten meal (corn protein product), is well in the preview of one skilled in the art. With respect to claim 44 and 45, Daesang teaches washing the corn in solution (wet cake) with sulfur and the oxidizing agent, hydrogen peroxide (‘213, page 5, 4th full paragraph; page, 6, 3rd full paragraph) and removing the oxidizing agent, hydrogen peroxide (‘213, pg. 8, 1st paragraph). With respect to claim 46, drying is considered drainage of the oxidizing agent, hydrogen peroxide (‘213, pg. 8, 1st paragraph). With respect to claim 48, modified Takahara does not teach a time as cited. However, it would have been obvious to one of ordinary skill in the art to be motivated including a reaction time including the cited time, to ensure proper reaction of the oxidizing agent, hydrogen peroxide in modified Takahara’s method. 
Regarding claim 36, modified Takahara discloses the corn gluten meal (corn protein product) with protein content of 50 to 99% by weight on a dry weigh basis (‘901, [0022]). 
Regarding claim 38, modified Takahara discloses the corn gluten meal (corn protein product) is for human and animal consumption (‘901, [0053]).  It is noted the recitation “…for human and animal consumption…” is considered intended use of the claimed product. A recitation of the intended use of 
Regarding claim 49, the instant claim is a product by process claim. Attention is drawn to MPEP 2113,	I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Takahara discloses corn gluten meal (corn protein product) with protein content and sulfur dioxide content (sulfite concentration) is 10 ppm or less (‘901, [0023]), wherein the protein content and the sulfur dioxide content (sulfite concentration) is in range with the cited range. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 13, 14, 23, 24, 31, 32, 36, 38 and 39-49 have been considered but are moot because the new ground of rejection does not rely on the combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792